NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



RONALD BACLAWSKI and JAMIE                )
BACLAWSKI,                                )
                                          )
             Appellants,                  )
                                          )
v.                                        )      Case No. 2D17-4026
                                          )
BANK OF AMERICA, N.A.,                    )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Latasha Scott of Lord Scott, PLLC,
Tampa, and Mark P. Stopa of Stopa Law
Firm, LLC, Tampa (withdrew after
briefing), for Appellants.

Shannon T. Sinai and Brandon S. Vesely
of Albertelli Law, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and SMITH, JJ., Concur.